DETAILED ACTION

Application Status
	Claims 1-9 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 May 2020 and 29 January 2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8, line 4, “deriving state” should read, “driving state”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a controller configured to activate the first pretensioner at a time of predicting vehicle collision, and activate the second pretensioner and the third pretensioner after detection of collision”. Claim 6 recites, “the controller is configured to activate at least one of the second pretensioner and the third pretensioner, at the time of the predicting vehicle collision” and claim 7 recites, “the controller is configured to activate the first pretensioner after the detection of the collision”. These limitations in claims 6 and 7 contradict the limitations of claim 1 because the claims recite different timing schemes for the actuation of the pretensioners.  Subject to 35 U.S.C. 112(d), “a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”. Accordingly, when a claim in dependent form contains limitations that contradict the limitations of the corresponding dependent claim, the metes and bounds of the dependent claim become unclear. For the purposes of examination it will be assumed that claims 6 and 7 include the structural limitations of claim 1 but not the control order recited in the last paragraph of claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 recites, “a controller configured to activate the first pretensioner at a time of predicting vehicle collision”, and claim 9 recites, “the controller is configured to activate the first pretensioner within a period after prediction of the collision and before the detection of the collision”. Since claim 1 specifies a time at which the first pretensioner is actuated, and claim 9 specifies a period of time in which the first pretensioner is actuated, claim 9 is considered to broaden the scope of the claim 1 and thus does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz (DE 10329023 A1).

With respect to claim 9, Renz discloses: The vehicular seat belt device according to claim 1, wherein the controller (5) is configured to activate the first pretensioner (6) within a period after prediction of the collision and before the detection of the collision (see paragraph [0032]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Herberg (US 20040036345 A1).
With respect to claim 2, Renz discloses: The vehicular seat belt device according to claim 1, wherein: the first pretensioner (6) is an electric pretensioner and configured to be driven when supplied with electric power (see paragraph [0013] and “reversible seat belt tensioner”, paragraph [0032]).
Renz does not disclose: the retractor is provided in an upper portion of the vehicle seat, and the first pretensioner is installed on the vehicle seat. 
Herberg discloses a similar vehicular seatbelt device (30, Fig. 2) having a plurality of pretensioners, wherein a retractor/pretensioner (130, Fig. 2, see paragraph [0035]) is provided in an upper portion of the vehicle seat (10), and installed on the vehicle seat.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Renz in view of Herberg to have the retractor provided in an upper portion of the vehicle seat, and the electric pretensioner installed on the vehicle seat to arrive at the claimed invention and in order to save space in the vehicle cabin. Further, such a person would have found this modification obvious because it is merely a rearrangement of parts and would not affect operation of the device (see MPEP 2144.04. V. C.). Also see in re Japikse where the court held, “the position of the starting switch were held 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Herberg and in further view of Kore (JP 2004148968 A).
With respect to claim 3, Renz in view of Herberg as modified above discloses all of the features as set forth above but is silent in teaching: the second pretensioner and the third pretensioner are electric pretensioners installed on the vehicle seat and configured to be driven when supplied with electric power. 
Kore teaches a similar seatbelt device having a first, second, and third pretensioners (22, 32, 42), wherein each of the three pretensioners are electric pretensioners configured to be driven when supplied with electric power (see LL. 137-139). 
Herberg teaches that it is known to have second and third pretensioners (140, 50, Fig. 1) installed on the vehicle seat. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Renz in view of Herberg in further view of Kore to have the second and third pretensioner be electric pretensioners configured to be driven when supplied with electric power so that the pyrotechnics of the second and third pretensioners do not have to be replaced after the pretensioners are actuated. It would have been obvious to such a person to further modify Renz in view of Herberg and Kore in further view of Herberg to have second and third pretensioners installed on the vehicle seat to arrive at the claimed invention and in order to save space in the vehicle cabin. Further, such a person would have found this modification obvious because it is merely a rearrangement of parts and would not affect operation of the device (see MPEP 2144.04. V. C.). Also see in re Japikse where the court held, “the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.”
s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Herberg and Kore and in further view of Fuji (US 6702326 B1).
With respect to claim 4, Renz in view of Herberg and Kore as modified above discloses all of the features as set forth above but is silent in teaching: the controller is configured to increase tensile force applied from the first pretensioner to the shoulder belt portion after the detection of the collision, such that the tensile force becomes larger than tensile force applied from the first pretensioner to the shoulder belt portion at the time of the predicting vehicle collision.
Fuji discloses a similar vehicular seat belt device having a controller (25) and a first pretensioner (51, Fig. 1) wherein, the controller is configured to increase tensile force applied from the first pretensioner to the shoulder belt portion after the detection of the collision, such that the tensile force becomes larger than tensile force applied from the first pretensioner to the shoulder belt portion at the time of the predicting vehicle collision (see paragraph [0032]). In a warning mode, when a collision is predicted the pretensioner disclosed by Fuji applies a force F2, and when a collision has been detected, the pretensioner applies a force F3 that is larger than the force F2.
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Renz in view of Herberg and Kore in further view of Fuji to implement a warning mode during a period of collision prediction in which a relatively light force is applied by the first pretensioner, and a higher force mode after the detection of a collision in which a stronger force is applied by the pretensioner to arrive at the claimed invention. Such a person would have been motivated to make this modification to provide means to alert a driver of a possible collision, thereby reducing the chances that a collision actually occurs. 
With respect to claim 5, Renz in view of Herberg and Kore and in further view of Fuji disclose: The vehicular seat belt device according to claim 4, wherein the first pretensioner (6) is configured to .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 stand rejected under 35 U.S.C. 112(b) but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims minus the limitations presented in the last paragraph of dependent claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicular seatbelt devices involving pretensioners in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         /RUTH ILAN/Primary Examiner, Art Unit 3616